     Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 1 of 24 PageID #:799




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Zekeriya O.,                                     )
                                                 )
                        Plaintiff,               )
                                                 )        No. 18 CV 7174
        v.                                       )
                                                 )        Magistrate Judge Jeffrey I. Cummings
ANDREW SAUL, Commissioner                        )
of Social Security,1                             )
                                                 )
                        Defendant.               )


                           MEMORANDUM OPINION AND ORDER

        Zekeriya O. (“Claimant”) brings a motion for summary judgment to reverse or remand

the final decision of the Commissioner of Social Security (“Commissioner”) denying his claim

for Disability Insurance Benefits (“DIBs”). The Commissioner brings a cross-motion asking the

Court to uphold the decision to deny benefits. The parties have consented to the jurisdiction of a

United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). This Court has jurisdiction to

hear this matter pursuant to 42 U.S.C. § 405(g). For the reasons that follow, Claimant’s motion

for summary judgment (Dkt. 17) is denied and the Commissioner’s motion for summary

judgment (Dkt. 24) is granted.

I.      BACKGROUND

        A.      Procedural History

        On September 18, 2015, Claimant filed for DIBs alleging disability beginning March 15,

2010 (when he was 50 years old) due to multiple sclerosis (“MS”), depression, vision


1
   In accordance with Internal Operating Procedure 22 - Privacy in Social Security Opinions, the Court
refers to Claimant only by his first name and the first initial of his last name. Furthermore, Andrew Saul
is now the Commissioner of Social Security and is substituted in this matter pursuant to Fed. R. Civ. P.
25(d).
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 2 of 24 PageID #:800




disturbances, fatigue, muscle stiffness, bladder problems, weakness, poor coordination, mood

changes, memory problems, and leg pain. (R. 89, 247.) His date last insured was December 31,

2013. (R. 89.) Claimant’s application was denied initially and upon reconsideration due to

insufficient evidence prior to the date last insured. (R. 89-104.) Claimant filed a timely request

for a hearing, which was held on August 23, 2017 before an Administrative Law Judge (“ALJ”).

(R. 31-88.) Claimant appeared by video with counsel and offered testimony at the hearing. A

vocational expert and a medical expert also offered testimony.

       On November 29, 2017, the ALJ issued a written decision denying Claimant’s

application for benefits. (R. 15-25.) Claimant filed a timely request for review with the Appeals

Council. (R. 206-07.) On September 7, 2018, the Appeals Council denied Claimant’s request

for review, leaving the decision of the ALJ as the final decision of the Commissioner. (R. 1-4.)

This action followed.

       B.      Medical Evidence in the Administrative Record

       The administrative record contains the following medical evidence that bears on

Claimant’s claim:

               1.       Evidence from Claimant’s Treating Physicians Prior to the Date Last
                        Insured.

       Claimant received treatment at the Leone Chiropractic Clinic on two occasions prior to

the date last insured. (R. 457.) On September 2007, Claimant presented with neck pain and

radicular pain into the left arm and fingers. (Id.) According to chiropractor Dr. Antonio Leone,

x-rays from that time period showed cervical disc degeneration at C5-C6. (Id.) The Clinic

treated Claimant successfully over five visits and “released [him] from care with maximum

improvement.” (Id.) Claimant returned in July 2009 with the same symptoms and successful

outcome following a two-week course of chiropractic treatment. (Id.) In his April 16, 2016

                                                 2
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 3 of 24 PageID #:801




letter, Dr. Leone expressed no opinion regarding Claimant’s application for disability because it

had been too long since he treated him. (Id.)

       On July 6, 2009, Claimant presented to internist Dr. Dang Ho at Christie Clinic

complaining of a burning sensation from the waist down at both thighs, dizziness, and urine

frequency. (R. 370.) Claimant explained that he previously had an “extensive workup done in

Turkey” for numbness and tingling in the upper extremities that had since resolved. (Id.) Dr. Ho

noted that the cervical spine x-ray from Turkey showed some straightening of the cervical spine,

loss of the lordotic curvature, and some moderate degenerative changes of the disc. (Id.) Dr. Ho

assumed Claimant also underwent a CT scan, but Claimant had not brought records from that

scan. (Id.) A physical exam revealed normal results, though Dr. Ho described Claimant as

slightly obese with borderline cholesterol levels. (R. 370-71.) Dr. Ho “could not find any

diagnosis that may explain [Claimant’s] peripheral neuropathy.” (R. 370.) He recommended

Claimant follow-up with the neurology department and bring his records from his work-up in

Turkey. (Id.)

       Claimant followed up with neurologist Dr. Charles Shyu a few weeks later on July 17,

2009, explaining that his burning pain started a month and a half prior and may have been caused

by heavy lifting. (R. 368.) He analogized his discomfort to “being out in the sun too long.”

(Id.) He complained of some chronic back pain but denied weakness in his legs or upper

extremities. (Id.) He described a previous incident a “couple decades ago” when he lifted

something heavy, which caused back pain and numbness in the lower extremities for six months.

(Id.) He did not recall the diagnosis, though he “did have some testing for this issue when he

was in Europe.” (Id.) Claimant described daily alcohol use and, at the time, worked as a “tavern

owner.” (Id.)



                                                3
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 4 of 24 PageID #:802




        Upon physical exam, Dr. Shyu noted tenderness in the lower cervical region, and

dysesthesia in the right thoracic and upper lumbar spine. (R. 368-69.) Dr. Shyu suspected a

lesion of the spine “as opposed to neuropathy.” (R. 369.) He recommended an MRI of the spine

“with and without contrast to evaluate for syrinx and/or evidence of MS.”2 (Id.) Dr. Shyu

planned to see Claimant following his MRI to discuss results and plan. (Id.) There is no

evidence in the record Claimant underwent the MRI following Dr. Shyu’s recommendation.

        In December 2009, Claimant saw surgeon Dr. Feinberg for a possible hernia due to his

now five-month history of pain “burning down his legs from his back.” (R. 366.) Claimant

denied dizziness, weakness, depression, or anxiety. (Id.) A physical exam revealed bilateral

hernia and Dr. Feinberg recommended repair with a “plug and patch.” (R. 367.) Dr. Feinberg

performed the hernia repair surgery on January 14, 2010. (R. 359-60.) A pre-surgical EKG

revealed normal sinus rhythm, with the possibility of an old inferior infarct. (R. 361.) A chest x-

ray showed “minimal fibrotic type changes at the right base,” but otherwise clear lungs. (R.

365.) At a post-surgical follow-up in February 2010, Claimant had some discomfort and

concerns, but was otherwise feeling “pretty good.” (R. 668.) Dr. Feinberg eased Claimant’s

concerns, advised him to call if he wanted an ultrasound, and increased his activity to “ad lib” (as

desired). (Id.)

        Claimant saw primary care physician Dr. Hoffman for a physical in October 2013. (R.

599-605.) Claimant complained of frequent urination, painful varicosity at the right calf

especially after long drives, and irregular sleep habits because he was unemployed. (R. 602.)

Past medical history included an enlarged prostate, venous insufficiency, and hernia repair


2
  A syrinx is a fluid filled cavity within the spinal cord or brain stem. Symptoms include weakness of the
hands and arms and deficits in pain and temperature sensation over the back and neck. See
https://www.merckmanuals.com/professional/neurologic-disorders/spinal-cord-disorders/syrinx-of-the-
spinal-cord-or-brain-stem (last visited May 18, 2020).

                                                    4
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 5 of 24 PageID #:803




surgery. (R. 603.) Upon physical examination, Dr. Hoffman noted primarily normal findings,

including a lack of tenderness of the spine and a normal gait. (R. 604.) Dr. Hoffman did note an

enlarged prostate and varicose veins at the right medial ankle and calf, but no skin changes or

obvious tenderness. (Id.) Dr. Hoffman ordered blood tests and prescribed Terazosin for

urination problems. (R. 605.) Dr. Hoffman also “discussed compression stockings and available

[interventional radiology] procedures” for varicose veins, but Claimant did “not feel things

[were] severe enough yet for that.” (Id.)

               2.      Evidence from Claimant’s Treating Physicians Post-Dating the Date
                       Last Insured.

       Claimant presented to the Carle Physician Eye Department on October 10, 2014

complaining of blurry vision and a sluggish eyelid. (R. 469.) The examining physician assessed

right sided facial weakness with lower eyelid droop, infrequent and incomplete blink reflex, and

an asymmetrical smile, all of which raised concerns of a stroke. (R. 471.) Claimant was

transported to the emergency room for stroke management. (Id.)

       Upon admission, Claimant saw neurologist Dr. Llano and described suffering from

blurry/double vision and a right-sided facial droop for two weeks. (R. 507-08.) Claimant’s son,

however, described facial droopiness dating back 6-9 months. (R. 508.) Claimant described a

similar episode four years prior in Turkey. (Id.) At that time, “he was told that it was due to a

problem in his neck.” (Id.) He took muscle relaxers and his symptoms resolved. (Id.) Claimant

also described an incident thirty years prior when his feet were numb and tingly for a year. (Id.)

He denied his doctor’s recommendation for a spinal tap at the time. (Id.) Claimant also

described a history of seizures as a child. (Id.)

       Upon exam, Dr. Llano noted right-sided full facial droop of mild to moderate severity,

signs of hyperreflexia, and clonus in both ankles. (R. 508.) An MRI of the brain showed signs

                                                    5
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 6 of 24 PageID #:804




of a prior stroke, multiple white matter abnormalities across both hemispheres and in the brain

stem, and lesions. (R. 509.) According to Dr. Llano, these findings, along with Claimant’s

reported history of at least three neurological episodes, were consistent with MS. (Id.) Dr. Llano

suspected Claimant “may have had a history of multiple sclerosis, which is only now coming to

light.” (Id.) Alternatively, Claimant could have a “demyelinating disorder or other white matter

abnormality such as B12 deficiency.” (Id.) Dr. Llano recommend a lumbar puncture, which

Claimant refused. (Id.) Dr. Llano ordered further imaging, blood work, and prescribed a short

course of steroids. (Id.)

       Claimant returned to see Dr. Llano in November 2014 and reported his symptoms had

resolved and that he felt “good.” (R. 510.) Upon exam, Dr. Llano noted Claimant’s left pupil

remained slightly sluggish and that the left side of his smile did not “activate as well.” (R. 511.)

Claimant again exhibited hyperreflexia. (Id.) Dr. Llano continued to suspect MS and

recommended a further work up to confirm, including a lumbar puncture. (Id.)

       Claimant returned to see Dr. Hoffman for a physical in January 2015. (R. 606-612.)

Claimant reported that he was diagnosed with MS in Fall 2014 following visual symptoms and

an abnormal brain MRI. (R. 609.) Claimant explained he received steroid treatment and refused

a spine MRI and lumbar puncture. (Id.) Claimant reported that he began taking Flomax,

finasteride, and pravastatin after his October 2014 discharge from the hospital with some

improvement in urinary symptoms. (Id.) A physical exam revealed normal results. (R. 611.)

       In March 2015, Claimant underwent the prescribed lumbar puncture and imaging, which,

according to Dr. Llano, revealed results consistent with MS. (R. 512-13.) Dr. Llano noted that

while clinically Claimant’s “course has been relatively indolent,” “his imaging would suggest

that he has had multiple active lesions throughout his life.” (R. 513.) Dr. Llano deferred the use



                                                 6
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 7 of 24 PageID #:805




of interferon-based therapy in light of the “relative indolence of the disease” and Claimant’s plan

to travel to Turkey for the next six months. (Id.) Dr. Llano recommended Claimant connect

with a neurologist in Turkey and further recommended treatment with high dose steroids during

flare-ups. (Id.) Dr. Llano opined that Claimant “may be a good candidate for oral therapy such

as Tecfidera in the future.” (Id.) Dr. Llano further advised Claimant to follow-up with his

colleague Dr. Khosrowshahi upon his return from Turkey. (Id.)

       Claimant saw Dr. Khosrowshahi in September 2015. (R. 531.) Claimant reported he had

not started taking Tecfidera because he “had been stable since last year” and had “no symptoms.”

(Id.) Dr. Khosrowshahi saw no abnormalities on physical exam. (R. 533.) She assessed the

“relapsing-remitting” type of MS and noted Claimant “has no disability on exam and symptoms

are only limited” to urinary issues. (Id.) Dr. Khosrowshahi agreed Claimant would be a good

candidate for treatment with Tecfidera, explained the potential side effects, and recommended

Claimant start taking the medication following her review of blood work results. (Id.)

       The record is silent until September 23, 2016 when Claimant returned to see Dr.

Khosrowshahi for “MS relapse.” (R. 534.) Claimant explained that on a recent trip to Turkey,

he developed double vision and ataxia and went to the emergency room. (R. 535.) Dr.

Khosrowshahi reviewed the brain MRI from Turkey, which showed a new large lesion on the

brain when compared to the October 2014 MRI. (R. 535.) Claimant continued to complain of

double vision, dizziness, and tingling in his hands and feet. (Id.) Claimant was depressed about

his diagnosis and wanted to discuss treatment options as he had never started taking Tecfidera as

previously recommended. (R. 534-35.)

       On exam, Claimant exhibited hyperactive reflexes in the arms and legs, impaired tandem

walking, and a positive Romberg test. (R. 537.) Dr. Khosrowshahi assessed a long-standing



                                                 7
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 8 of 24 PageID #:806




history of relapsing-remitting MS and evidence of a stroke at some point in his lifetime. (Id.)

She noted Claimant’s “disease [was] radiologically advanced.” (Id.) Dr. Khosrowshahi

recommended, and Claimant finally agreed, to start treatment with Tecfidera. (Id.) Dr.

Khosrowshahi also referred Claimant for a psychiatric review for what she viewed as “situational

and circumstantial depression” and for an eye exam. (Id.)

       Claimant underwent a psychological consultation on October 24, 2016. (R. 472-80.) He

explained that he has “struggled psychologically” since being diagnosed with MS and has been

unable to work for 6-7 years. (R. 472, 474.) He described “no symptoms of anxiety or

depression prior to 2014.” (R. 480.) Claimant described a history of childhood seizures “a

couple times a year.” (R. 473.) Claimant said that he had MS dating back to his twenties, which

was in remission for 27 years before he relapsed in 2010. (R. 478.) Claimant explained that he

was diagnosed in Europe and referred to an American doctor, but he did not go initially because

he was in denial. (Id.) He reported three “episodes” since 2010 during which he experienced

double vision, balance, and memory problems. (Id.)

       According to Claimant, he tried to stay active by walking around the yard, keeping up

with the news, and spending time with his wife. (R. 477.) He reported difficulty sleeping at

night and took naps during the day. (Id.) He relied on his wife for transportation because he did

not trust himself to drive due to vision disturbances. (Id.) Claimant described intense

hopelessness in regard to his MS diagnosis. (Id.) He described some suicidal ideations and the

urge “just to give up.” (R. 476.) He missed his independence and relied on his wife. (R. 473,

476.) The examining counselor described Claimant with a depressed affect, but good insight and

judgment. (R. 476.) She assessed depression, anxiety, and recommended counseling and

psychiatric evaluation to determine if medication management was appropriate. (R. 478-79.)



                                                8
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 9 of 24 PageID #:807




       Claimant returned to the eye department in May 2017 complaining of decreased night

vision and to check for any problems in his eye nerves related to MS. (R. 464.) He denied

blurred and double vision. (R. 464.) Claimant’s eye exam was normal and he was directed to

follow-up as needed if he experienced reduced vision related to an MS flare-up. (R. 466.)

               3.     Evidence from Agency Consultants

       Upon Claimant’s initial application, State agency physician Dr. Michael Nenaber

reviewed the record and found there was insufficient evidence prior to Claimant’s date last

insured to determine that he was disabled. (R. 92.) Psychologist Gayle Williamson reached a

similar conclusion finding there was “insufficient evidence on which to evaluate the

existence/severity of any disabling mental impairment” prior to the date last insured. (R. 93.) At

the reconsideration level, the reviewing physicians agreed with the previous findings that “there

is [i]nsufficient [e]vidence to establish an impairment, or combination of impairments of a

disabling severity as it applies to DLI [date last insured].” (R. 101.) Claimant did not undergo a

consultative physical or mental examination.

       C.      Evidence from Claimant’s Testimony

       Claimant appeared with counsel at the hearing before the ALJ and testified as to his

physical and mental impairments, daily activities, and related issues between 2010 and 2013. (R.

38.) At that time, Claimant was married and resided with his wife and one of his adult children.

(R. 39.) He dropped out of high school in eleventh grade and never obtained his GED. (R. 44.)

After leaving high school, Claimant began his career working in the restaurant business. (Id.)

He last worked in March of 2010 as the owner/manager of a restaurant that has since closed. (R.

36-37.) He has not looked for work since then due to his physical and mental problems. (R. 38.)




                                                9
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 10 of 24 PageID #:808




       Upon questioning by the ALJ, Claimant described his surgical history including the

hernia surgery in 2010. (R. 42.) He confirmed he was diagnosed with MS in 2014. (Id.)

During 2010 and 2013, Claimant was taking Tamsulosin and Finasteride, among other

medications he could not recall and he also told the ALJ he took a two-month trip to Turkey at

some point during that time period. (R. 43, 41.) Claimant explained that he required a

wheelchair for the flight and was treated with a steroid while in Turkey. (R. 65.)

       Upon further questioning by his attorney, Claimant described his symptoms between

2010 and 2013, which he later attributed to MS. (R. 46.) According to Claimant, he had

“issues” with his neck and back and numbness and spasms in his legs. (Id.) He testified he

suffered from dizziness, balance problems, memory issues, frequent urination, severe fatigue,

and sleepless nights. (R. 47-50.) Claimant also testified to high cholesterol and two or three

infections following his hernia surgery in 2010. (R. 52-53.) Claimant testified that he had

problems with his right wrist and hands dating back to 2010, including difficulty gripping and

holding items. (R. 53-56.) He reported at least four or five facial droop and double vision

episodes between 2010 and 2013. (R. 62-63.) The episodes lasted anywhere from a week to a

month, and he would often spend two to three days at a time in bed during each episode. (R. 63.)

Claimant also testified about his mental health, explaining that he suffered from depression

between 2010 and 2013 because of his symptoms and his inability to support his family. (R. 66-

67.)

       According to Claimant, he sought treatment from Dr. Ho for his physical symptoms in

2010 and reported to Dr. Ho that he had experienced a facial drooping episode. (R. 47, 62.)

Claimant further testified that Dr. Ho suspected he had MS and recommended that he obtain an




                                                10
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 11 of 24 PageID #:809




MRI but Claimant was in denial and could not afford the recommended MRI without insurance.

(R. 47-48, 62.)

       Claimant reported that he could stand for less than an hour, sit for thirty to forty minutes

at a time, walk for less than a block, and climb ten stairs while holding the rail during the 2010 –

2013 time frame. (R. 56-57.) On a typical day during that time frame, Claimant woke at 7:00

a.m. and began his morning routine, which took over an hour due to coordination problems. (R.

57-59.) His wife helped him bathe, get dressed, and put on his shoes. (R. 58-59.) His wife also

did all of the cooking, cleaning, and shopping. (R. 60.) Claimant tried to stay busy by using the

computer for social media, news, and MS research, or walking around the house. (R. 57, 61.)

His medication made him drowsy so he napped two times a day. (R. 50-51.) He did not do

much driving because he was “afraid to drive” due to his condition. (R. 40.) His license expired

in 2010 and he just recently renewed it. (R. 39-40.)

       D.         Evidence from the Medical Expert’s Testimony

       Internist Dr. Ashok Jilhewar appeared and testified at the hearing as a medical expert

(“ME”). The ALJ first asked the ME to identify Claimant’s medically determinable impairments

established by the record from March 15, 2010 (the onset date) through December 31, 2013 (the

date last insured). (R. 68.) The ME identified a history of bilateral inguinal hernia repair

without any indication of post-operative infections or wounds. (R. 69.) Next, the ME noted Dr.

Ho’s notation of peripheral neuropathy of unknown cause potentially related to alcohol use. (Id.)

The ME reviewed the report from Dr. Shyu’s July 17, 2009 neurological consultation and noted

that the “[c]linical finding was [a] normal neurological examination.” (R. 70.) The ME also

noted Dr. Shyu’s finding that Claimant had dysthesia, or touch sensation, and that the symptoms

were probably related to a spinal lesion. (R. 69-70.) According to the ME, however, the record



                                                 11
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 12 of 24 PageID #:810




did not include additional neurological symptoms or treatment from 2009 to 2013. (R. 70-71.)

The ME also reviewed the records from Claimant’s October 2013 physical, which revealed

urinary problems due to an enlarged prostate, varicose veins, and moderate obesity. (R. 70.)

       According to the ME, Claimant’s history of hernia repair is a severe impairment when

coupled with moderate obesity, but he did not satisfy any Listings. (R. 71-72.) The ME would

limit Claimant to light physical activity based on his impairments. (R. 71.)

       Upon questioning by Claimant’s counsel, the ME agreed that MS is a chronic, incurable

disease that can appear over time, but pointed out the lack of diagnosis during the relevant time

period. (R. 72-73.) As for Claimant’s testimony regarding episodes of blurry vision and lack of

balance during 2010 and 2013, the ME could not necessarily attribute those symptoms to MS

because Claimant “also had a scar of old infarct . . . so there could [have] be[en] transient

ischemic attacks.” (R. 73.) Ultimately, the ME had “no idea” what caused Claimant to

experience these episodes. (R. 73.) The ME clarified that while Claimant’s 2011 CAT scan did

show some calcifications of the arteries, he had no clear risk of coronary artery disease. (R. 74.)

The ME also explained that the two medications Claimant testified to taking during the relevant

time are used to treat issues related to an enlarged prostate. (R. 74-75.) Lastly, the ME could not

say if Claimant satisfied Listing 11.09 for MS based on his testimony of symptoms because there

is no accompanying documentation of clinical findings. (R. 76.)

       E.      Evidence from the Vocational Expert’s Testimony

       A vocational expert (“VE”) also offered testimony at the hearing. The VE first classified

Claimant’s past work as a restaurant manager as skilled and light under the Dictionary of

Occupational Titles, but heavy as performed by Claimant. (R. 78.) Next, the ALJ asked the VE

to consider a hypothetical individual of the Claimant’s age, education, and experience who could



                                                 12
      Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 13 of 24 PageID #:811




perform a full range of light work. (Id.) The ALJ explained that such an individual could not

perform Claimant’s past work as he performed it but would have transferable skills to work in

the semi-skilled positions of waiter, bartender, and cook. (R. 78-79.)

         Next, the ALJ asked the VE to consider an individual who could perform light work but

could only occasionally climb ramps and stairs, never ladders, ropes or scaffolds; could

occasionally balance, stoop, kneel, crouch, and crawl; could frequently reach and finger with

both upper extremities; and could tolerate frequent exposure to heat, cold, and hazards such as

moving machinery and unprotected heights. (R. 79.) The VE opined that the individual could

still perform work as a waiter, bartender, and cook. (Id.) If the individual were further limited to

simple, routine tasks requiring no more than simple instructions and decision making, those jobs

would be precluded. (R. 80.) However, such an individual could work in the light unskilled

representative positions of cleaner/housekeeper, production assembler, and bottling line

attendant. (R. 80-81.) If the individual could only perform sedentary work with the same

additional limitations, he could work in the representative sedentary, unskilled positions of

shadow graph scale operator, stone setter, or ampoule sealer. (R. 81-83.) The VE then explained

that employers typically require 90% on-task time and will tolerate no more than two absences

per month. (R. 83.) An individual who required two hours of break time per day, or a 10-15

minute break per hour to use the restroom could not maintain employment. (R. 83-84.)

II.      LEGAL ANALYSIS

         A.     Standard of Review

         A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. Judicial review of an ALJ’s decision is governed by 42 U.S.C.

§405(g), which provides that “[t]he findings of the Commissioner of Social Security as to any



                                                13
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 14 of 24 PageID #:812




fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §405(g).

Consequently, this Court will affirm the ALJ’s decision if it is supported by substantial evidence.

Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015). Substantial evidence “means – and means

only – ‘such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019), quoting Consolidated Edison

Co. v. N.L.R.B., 305 U.S. 197, 229 (1983).

       This Court must consider the entire administrative record, but it will not “re-weigh

evidence, resolve conflicts, decide questions of credibility, or substitute our own judgment for

that of the Commissioner.” McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011). This Court

will “conduct a critical review of the evidence” and will not let the Commissioner’s decision

stand “if it lacks evidentiary support or an adequate discussion of the issues.” Lopez ex rel.

Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). The Court will focus on whether the ALJ

has articulated “an accurate and logical bridge” from the evidence to his/her conclusion. Dixon

v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). At a minimum, the ALJ must “sufficiently

articulate [his or her] assessment of the evidence to ‘assure us that the ALJ considered the

important evidence . . . [and to enable] us to trace the path of the ALJ’s reasoning.’” Carlson v.

Shalala, 999 F.2d 180, 181 (7th Cir. 1993), quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th

Cir. 1985) (internal quotations omitted). This requirement is designed to allow a reviewing court

to “assess the validity of the agency’s ultimate findings and afford a claimant meaningful judicial

review.” Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). Thus, even if reasonable minds

could differ as to whether the claimant is disabled, courts will affirm a decision if the ALJ’s

opinion is adequately explained and supported by substantial evidence. Elder v. Astrue, 529 F.3d

408, 413 (7th Cir. 2008).



                                                 14
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 15 of 24 PageID #:813




       B.      The Standard for Proof of Disability Under The Social Security Act

       In order to qualify for DIBs, a claimant must prove that he or she was “disabled” under

the Act prior to the expiration of their insured status. Shideler v. Astrue, 688 F.3d 306, 311 (7th

Cir. 2012). A person is disabled under the Act if “he or she has an inability to engage in any

substantial gainful activity by reason of a medically determinable physical or mental impairment

which can be expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§ 423(d)(1)(A). In determining whether a claimant is disabled, the ALJ must consider the

following five-step inquiry: “(1) whether the claimant is currently employed, (2) whether the

claimant has a severe impairment, (3) whether the claimant’s impairment is one that the

Commissioner considers conclusively disabling, (4) if the claimant does not have a conclusively

disabling impairment, whether he can perform past relevant work, and (5) whether the claimant

is capable of performing any work in the national economy.” Dixon, 270 F.3d at 1176. Before

proceeding from step three to step four, the ALJ assesses a claimant’s residual functional

capacity (“RFC”). 20 C.F.R. § 404.1520(a)(4). “The RFC is the maximum that a claimant can

still do despite his mental and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-76 (7th

Cir. 2008). The claimant has the burden of establishing a disability at steps one through four.

Zurawski v. Halter, 245 F.3d 881, 885-86 (7th Cir. 2001). If the claimant reaches step five, the

burden then shifts to the Commissioner to show that “the claimant is capable of performing work

in the national economy.” Id. at 886.

       C.      The ALJ’s Decision

       The ALJ applied the five-step inquiry required by the Act in reaching her decision to

deny Claimant’s request for benefits. At step one, the ALJ found that Claimant had not engaged

in substantial gainful activity since his alleged onset date of March 15, 2010 through his date last



                                                 15
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 16 of 24 PageID #:814




insured of December 31, 2013. (R. 17-18.) Next, at step two, the ALJ determined that Claimant

suffered from the severe impairments of “status post-inguinal hernia and obesity.” (R. 18.) The

ALJ found that Claimant’s prostate symptoms were non-severe because they only appeared to

minimally affect his ability to work. (Id.) The ALJ also considered Claimant’s MS at step two,

noting that “he did not express complaints about any symptoms within the relevant period nor

did any provider suggest that the claimant might have multiple sclerosis during this period.”

(Id.) As such, the ALJ concluded that there was no evidence of a medically determinable

impairment of MS prior to the date last insured. (R. 19.) Similarly, despite Claimant’s

complaints of depression and anxiety, the ALJ found that there was no record of any medically

determinable mental impairment prior to the date last insured. (R. 19-20.) Next, at step three,

the ALJ concluded that Claimant did not have an impairment or combination of impairments that

met or medically equaled one of the Commissioner’s listed impairments. (R. 20; see 20 C.F.R.

Part 404, Subpart P, App. 1.).

       The ALJ went on to assess Claimant’s RFC, ultimately concluding that he had the RFC to

perform light work as defined in 20 C.F.R. § 404.1567(b) except he could occasionally climb

ramps and stairs, never ladders, ropes, or scaffolds; could occasionally balance, stoop, crouch, or

crawl; could frequently reach in all directions and handle with both upper extremities; and could

tolerate frequent exposure to extreme cold or heat and hazards such as moving machinery or

unprotected heights. (R. 20.) The ALJ further limited Claimant to “simple, routine tasks

requiring no more than short simple instructions and simple work-related decision making with

few workplace changes.” (Id.) Based on this RFC, at step four, the ALJ determined that

Claimant could not perform his past work as a restaurant manager. (R. 23-24.) However, at step

five, the ALJ concluded that given Claimant’s age, education, and RFC, he could perform certain



                                                16
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 17 of 24 PageID #:815




light unskilled jobs that exist in significant numbers in the national economy, including the

representative occupations of housekeeper, assembler production, or bottling line attendant. (R.

25.) As such, the ALJ found that Claimant was not under a disability from his alleged onset date

through the date last insured. (Id.)

       D.      The Parties’ Arguments in Support of their Respective Motions for
               Summary Judgment

       In his motion, Claimant argues that the ALJ’s decision is not supported by substantial

evidence because his medical records prove that he suffered from MS prior to his date last

insured (December 31, 2013) (“DLI”). Although Claimant admits his treating “doctors all made

the diagnosis of MS subsequent to the DLI,” he asserts that the ALJ failed to give proper weight

to these doctors’ opinions. (Dkt. 17 at 3-5; Dkt. 26 at 3.) Claimant further asserts that the ALJ

improperly relied on the ME and that his own testimony at the hearing supports the conclusion

that he had MS prior to the DLI. (Dkt. 17 at 3-5.) The Court disagrees and finds that the ALJ’s

opinion is supported by substantial evidence for the reasons below.

       1.      The Physicians Who Treated Claimant Prior To His Date Last Insured Did
               Not Diagnose Him With MS.

       It is well-settled that Claimant “bears the burden of producing medical evidence that

supports h[is] claims of disability.” Eischstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008);

Scheck v. Barnhart, 357 F.3d 697, 702 (7th Cir. 2004). The “critical inquiry” in this regard is

whether Claimant was able to show that he became disabled with his asserted disabling condition

(here, MS) between his alleged onset date (March 13, 2010) and his DLI (December 31, 2013).

Thompson v. Colvin, No. 12 C 585, 2013 WL 1718768, at *1 (N.D.Ill. Apr. 18, 2013) (citing to

Pepper v. Colvin, 712 F.3d 351, 354 (7th Cir. 2013)). The ALJ was required to consider all

relevant evidence in the record – regardless of whether such evidence pre-dates the onset date or



                                                17
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 18 of 24 PageID #:816




post-dates the DLI – when determining whether Claimant has met his burden. See, e.g., Alesia v.

Colvin, No. 12 C 8395, 2015 WL 5062812, at *6 (N.D.Ill. Aug. 26, 2015) (“A medical report

from before onset (or after the insured period) often can illuminate the claimant’s condition

during the insured period, and the ALJ must consider and provide reasons for rejecting such a

report in denying a claim”) (citing cases and to 20 C.F.R. §§404.1520(a)(3), 416.920(a)(3)).

       In this case, the ALJ considered all of the relevant evidence and she did not – contrary to

Claimant’s contention – “dismiss[] out of hand the possibility that [he] was suffering from MS

prior to his DLI.” (Dkt. 17 at 5.) The ALJ first examined the medical evidence that pre-dated

the onset date. (R. 18.) She found that Claimant complained to Dr. Ho regarding “lower

extremity burning” – and not upper extremity numbness – and that Dr. Ho had no diagnosis that

might explain the burning but that it was possible that alcohol was causing the symptoms. (R.

18.) The ALJ further found that Claimant followed up with a neurologist (Dr. Shyu) and another

physician (Dr. Feinberg) regarding the lower extremity burning, which was related to a hernia

that was subsequently addressed. (R. 18-19.) The ALJ also noted that although the neurologist

ordered several MRIs, there were no follow-up notes or MRIs in the record. (R. 19.) Claimant

does not address the ALJ’s findings regarding these physicians in his motion.

       With respect to the period of time between the date of onset and DLI (the “Relevant

Period”), the ALJ found that Claimant “did not express complaints about any symptoms . . . nor

did any provider suggest that the claimant might have multiple sclerosis.” (R. 18.) In particular,

the ALJ noted that the only medical record during the Relevant Period was from a physical

which was conducted by Dr. Hoffman (Claimant’s primary care physician) on October 8, 2013.

(R. 19.) As the ALJ found:

       At that time, the claimant’s primary complaints were related to his prostate, as well as
       weight gain related to smoking cessation. He did complain of some water

                                                18
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 19 of 24 PageID #:817




       retention/edema, but during the physical exam, no edema was noted. He did have some
       varicosities noted in his right medial ankle and calf, but no skin changes or obvious
       tenderness. . . . His gait and station were normal. They also reviewed whether he had
       sleep apnea symptoms. During this visit, there were no complaints of dizziness,
       numbness, blurred vision, heat intolerance, muscle stiffness, clumsiness, tremors,
       burning, or any other symptoms that would be consistent with MS.

(R. 19 (citation omitted) (emphasis added).) Claimant does not dispute the ALJ’s findings

regarding Dr. Hoffman and his records.

       2.      The ALJ Did Not Err By Finding That The Evidence From The Physicians
               Who Treated Claimant After His Date Last Insured Failed To Establish That
               Claimant Was Disabled Within The Relevant Period.

       Claimant, who admits that no physician diagnosed him with MS until after his DLI (Dkt.

26 at 3), asserts that the ALJ erred by not giving proper weight to the opinions of the physicians

who treated him months or years after his DLI in 2014, 2015, and 2016. According to Claimant,

each of these physicians found that he had MS at the time they treated him and retrospectively

diagnosed him as having MS during the Relevant Period. (Dkt. 17 at 3-5.) Claimant also asserts

that his testimony during the hearing regarding the symptoms he was experiencing during the

Relevant Period provides further support for his treating physicians’ opinions. (Dkt. 17 at 3.)

       Claimant is correct that evidence from a physician who provides treatment after the date

last insured can under some circumstances establish that a person was disabled within their

insured period. In particular, the Seventh Circuit has held that “‘[r]etrospective diagnosis of an

impairment, even if uncorroborated by contemporaneous medical records, but corroborated by

lay evidence relating back to the claimed period of disability, can support a finding of past

impairment.’” Allord v. Barnhart, 455 F.3d 818, 822 (7th Cir. 2006), quoting Newell v.

Commissioner of Social Security, 347 F.3d 541, 547 (3d Cir. 2003); Cohen v. Astrue, 258

Fed.Appx. 20, 27-28 (7th Cir. 2007). The need for corroborating evidence from the Relevant

Period is particularly important here because “there is nothing in the record to suggest that MS is

                                                19
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 20 of 24 PageID #:818




the type of condition that follows a well-known progression so that a date of disability can be

inferred after the fact without contemporary corroboration.” Cohen, 258 Fed.Appx. at 28;

Current v. Astrue, No. CIV. A. 08-4963, 2009 WL 3319887, at *6 (E.D.La. Oct. 13, 2009)

(same).

          Claimant’s argument that the ALJ erred by not giving controlling weight to his post-DLI

treating physicians evidence fails for two reasons. First, contrary to Claimant’s assertion, these

physicians did not actually retrospectively diagnose him as having MS during the Relevant

Period. Claimant repeatedly mischaracterizes the physicians’ findings in his brief. For example:

          a.     With respect to Dr. Llano, who treated him in October 2014, Claimant’s brief
                 states that “[a]s early as October 2014, the doctor records indicate that he had
                 multiple active lesions his entire life. This predates the DLI. The most likely
                 diagnosis was multiple sclerosis.” (Dkt. 17 at 3 (citing R. 513) (emphasis added.)
                 The cited page from the records actually states that “I believe the most likely
                 diagnosis for [Claimant] is that he has multiple sclerosis. Clinically, his course
                 has been relatively indolent. However, his imaging would suggest that he has had
                 multiple active lesions throughout his life.” (R. 513) (emphasis added);

          b.     Again with respect to Dr. Llano, Claimant’s brief states that “[o]n November 12,
                 2014, he was diagnosed with MS and has had this disease for years.” (Dkt. 17 at
                 4) (citing R. 519) (emphasis added.) The cited page of the record actually states
                 that “I suspect this patient likely has a diagnosis of multiple sclerosis” and it
                 mentions nothing about how long Dr. Llano believes that Claimant has had MS,
                 let alone that he has had it “for years.” (R. 519.); and

          c.     With respect to Dr. Khosrowshahi’s September 2015 neurological report,
                 Claimant’s brief states “[a] past medical history five years prior to this report
                 revealed a diagnosis of MS.” (Dkt. 17 at 4) (citing R. 541, 542.) The cited pages
                 of the report do not contain any such statement. The report actually states that
                 Claimant “was seen in the ED and then admitted to Carle Observation unit in
                 October 2014 for an acute onset of vertical diplopia since 2 weeks prior to that
                 visit. He was seen by Dr. Llano and underwent work-up. With the clinical
                 history that he provided and MRI of brain findings, multiple sclerosis was a
                 highly likely diagnosis.” (R. 541.) The report also stated that “a few years ago he
                 had an episode of ataxia with diplopia and it resolved in a few weeks and in
                 Turkey he had a work-up but no definitive diagnosis was made.” (R. 541.) (This
                 appears to be a reference to an episode that Claimant reported to Dr. Ho during
                 his July 6, 2009 examination. (R. 370.))



                                                 20
    Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 21 of 24 PageID #:819




        Claimant’s brief also references a record from his September 2016 visit with Dr.

Khosrowshahi which states that Claimant “has a long-standing history of relapsing-remitting

multiple sclerosis” and that “[h]is symptoms of MS have been ongoing since the early 1980s.”

(R. 547.) However, neither this record nor the others referenced above show that any of

Claimant’s treating physicians retrospectively diagnosed him with MS during the Relevant

Period. Nor do the above records show that Claimant met the conditions for a finding of

disability under Listing 11.09 for MS during the Relevant Period. Merely having one or more

symptoms of a disease does not prove that a claimant is disabled because “the issue is not

whether [claimant] had impairments at his DLI, but whether the record shows that those

impairments were disabling at that time.” Stojakovic v. Berryhill, No. 16 C 10525, 2017 WL

4237034, at *2 (N.D.Ill. Sept. 25, 2017).

        Second, the ALJ found that there was no contemporaneous corroborating evidence to

support a retrospective diagnosis of MS even if one had been made. In particular, the ALJ

acknowledged that Claimant “had alleged a history of symptoms of multiple sclerosis for 30

years” and that he testified to having experienced three “episodes” since 2010. (R. 19.)

However, the ALJ choose not to credit Claimant’s testimony regarding this history and the

episodes because “there is no evidence of any complaints of a medically determinable

impairment of multiple sclerosis prior to the date last insured” and “none of the[] ‘episodes’ have

been included in the records for review.” (R. 19.)3

        The ALJ was entitled to disregard Claimant’s testimony during the hearing based upon

the inconsistencies between his testimony and his contemporaneous report to his physician


3 The inconsistency between Claimant’s testimony and the contemporaneous medical record is illustrated
in part by his testimony regarding Dr. Ho. Claimant testified that he reported a facial drooping episode
when he saw Dr. Ho in 2010. (R. 47, 62.) However, Dr. Ho’s records contain no reference to a facial
drooping episode and they indicate that Dr. Ho saw Claimant on July 6, 2009. (R. 370-71.)

                                                   21
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 22 of 24 PageID #:820




within the Relevant Period. See, e.g., Murphy v. Berryhill, 727 Fed.Appx. 202, 207 (7th Cir.

2018) (affirming the ALJ’s opinion as “properly based on the incongruity between the relatively

modest symptoms [Claimant] reported to her doctors and the more severe symptoms [Claimant]

... reported to the ALJ.”); Cohen, 258 Fed.Appx. at 26 (fact that claimant’s “hearing testimony

contradicted her contemporaneous reports to physicians and their independent observations . . . is

a legitimate basis for affording little weight to her testimony”); Elder, 529 F.3d at 414 (finding it

was within the ALJ’s authority to disregard Claimant’s testimony because it conflicted with what

she told her treating physician); see also Pape v. Colvin, No. 13-CV-236-JDP, 2014 WL

4186827, at *6 (W.D.Wis. Aug. 21, 2014) (warning that “a claimant’s own testimony is self-

serving and, by itself, not usually sufficient corroboration of a retrospective diagnosis”).

       3.      The ALJ Did Not Err When She Gave Great Weight To The Opinion Of The
               ME.

       Next, Claimant argues that the ALJ erred by giving great weight to the opinion of the ME

(Dr. Jilhewar) instead of relying on the post-DLI opinions of his treating physicians. (Dkt. 17 at

4-5.) Although “a treating physician’s opinion is usually entitled to controlling weight, it must

be ‘well-supported by medically acceptable clinical and laboratory diagnostic techniques’ and

not contradicted by other substantial evidence.” Lloyd v. Berryhill, 682 Fed.Appx. 491, 496 (7th

Cir. 2017), quoting 20 C.F.R. §404.1527(c); Stage v. Colvin, 812 F.3d 1121, 1126 (7th Cir.

2016). On the record before the Court, Claimant’s treating physician argument simply misses

the mark.

       To begin, Claimant’s post-DLI treating physicians’ opinions regarding Claimant’s

condition prior to the DLI were not based on medically acceptable clinical and laboratory

diagnostic techniques. Instead, their statements regarding Claimant’s history of MS symptoms

were based on Claimant’s recitation of his past symptoms and course of treatment. (R. 19.) It is

                                                 22
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 23 of 24 PageID #:821




well-settled that an ALJ may discount a treating physician’s opinion if it is based “on claimant’s

subjective complaints rather than objective medical evidence.” Ghiselli v. Colvin, 837 F.3d 771,

776 (7th Cir. 2016); Lloyd, 682 Fed.Appx. at 495-96; Ketelboeter v. Astrue, 550 F.3d 620, 625

(7th Cir. 2008); White v. Barnhart, 415 F.3d 654, 659 (7th Cir. 2005). Furthermore, to the extent

that Claimant’s post-DLI physicians’ reports could be interpreted to suggest that Claimant had

MS symptoms during the Relevant Period, their reports are inconsistent with the records of Dr.

Hoffman – who treated Claimant during the Relevant Period and whose records reflect that

Claimant had no “symptom[s] that would be consistent with MS.” (R. 19.) The ALJ did not err

by weighing the evidence to reach a conclusion based on Dr. Hoffman’s records rather than

Claimant’s post-DLI physicians’ records on this issue.

       Furthermore, the ALJ did not err by according great weight to the opinion of the ME.

Dr. Jilhewar reviewed the record in detail and testified at the hearing about the lack of medical

records showing Claimant suffered from MS-related symptoms during the relevant time frame.

(R. 22-23.) He did, however, limit Claimant to light work based on his history of hernia repair

and obesity. The ALJ afforded this opinion “great weight” because it was consistent with the

record as a whole. (R. 22-23.) Claimant has offered no specific reasons as to why the ME’s

opinion is inconsistent with the record and the Court sees none. As such, the ALJ’s decision to

rely on the opinion of the ME is supported by substantial evidence. See, e.g., Lloyd, 682

Fed.Appx. at 497 (affirming ALJ’s decision to give Dr. Jilhewar’s opinion “considerable weight”

and credit his opinion over the opinion of a treating physician); Michelle G. v. Berryhill, No. 18

C 408, 2019 WL 268618, at *9 (N.D.Ill. June 3, 2019) (same); Mike H. on behalf of Mary H. v.

Saul, No. 18 CV 50162, 2019 WL 3554298, at *4 (N.D. Ill. July 31, 2019) (affirming ALJ’s




                                                23
   Case: 1:18-cv-07174 Document #: 31 Filed: 05/20/20 Page 24 of 24 PageID #:822




reliance on the ME’s opinion where the ME reviewed all of the evidence and claimant failed to

point to any medical opinion or other evidence in the record to contradict the ME’s opinion).

       In sum: the ALJ properly reviewed the entire record, including evidence after the date

last insured, and appropriately relied upon the opinion of the ME. Given the absence of evidence

supporting Claimant’s claim that he was disabled prior to his date last insured, the ALJ’s

decision is supported by substantial evidence. See, e.g., Million v. Astrue, 260 Fed.Appx. 918,

922 (7th Cir. 2008).

                                        CONCLUSION

       For the foregoing reasons, the Court finds that the ALJ’s opinion is supported by

substantial evidence and should be affirmed. Accordingly, Claimant’s motion for summary

judgment (Dkt. 17) is denied and the Commissioner’s motion for summary judgment (Dkt. 24) is

granted. It is so ordered.


                                                     ENTERED:




                                                     ______________________
                                                     Jeffrey I. Cummings
                                                     United States Magistrate Judge

Dated: May 20, 2020




                                               24
